McLaughlin, J.:
On the 12th of November, 1899, the parties to this action entered into a contract, by which the plaintiff agreed to sell, and the defendant to purchase, certain real estate situate in the city of New York, which was described as follows : “ Beginning at a point on the northerly side of 81st Street, distant 17 5 feet westerly from the northwesterly corner of Second Avenue and 81st street, running thence northerly and parallel, or nearly so, with Second Avenue, 102 feet and 2? inches to the center line of the block between 81st and 82d Streets;, thence westerly, along said center line, and parallel or nearly SO; with-81st Street, 24 feet 11 inches; thence southerly and parallel; or nearly so, with Second Avenue, 102 feet 2 inches to the. northerly side of 81st Street; thence easterly along the said northerly side of 81st Street 24 feet 11 inches, to the point or place of beginning, be-the said several dimensions more or less.” The consideration to be-paid was $10,000, $4,000 of which was to be paid by assuming a. *31mortgage for that amount then on the premises, and $5,600 by the-execution and delivery of a second mortgage, and the payment of $100 down and $300 at the delivery of the deed. The $100 was. paid. At the time fixed for the completion of the contract the defendant refused to perform on his part, upon the ground that the plaintiff could not give him a good and marketable title. The plaintiff thereupon brought this action to compel the defendant to specifically perform, and after a trial had, the plaintiff had a judgment, from which the defendant has appealed.
Upon the trial it was admitted that the only issue to be tried was-(1) whether there was a judgment against the plaintiff which was a. lien upon the land, and (2) whether the plaintiff had title to a strip, of land on the easterly side, two feet and eleven inches wide, and running the whole length of the lot. The trial court held that the judgment was not a lien upon the land contracted to be sold, and that the plaintiff had a good and marketable title to the two feet eleven inches, and in this we are of the opinion that the trial court was. right.
First, as to the judgment. It was recovered more than ten years prior to the making of the contract, and it had, therefore, by expressprovisión of statute (Code Civ. Proc. § 1251), ceased to be a lien upon the lot contracted to be conveyed. It was recovered and docketed in the county of New York. August 19, 1889.- The contract was entered into November 12,1899. But in addition to this, it appeared that the defendant was never served with the summons and complaint in the action, and the judgment was not recovered against him.
Second, the lot contracted to be sold is known as lot 60, on a' map of the Harlem Commons, made' by Challes Clinton in December, 1824, and by this number, and referring to such map, it has been — commencing with a deed from Dudley Seldon to Allan McDougal, dated May 5, 1825, down to and including a deed from Edward Fitzgerald and wife to Henry Cowles, in 1854 — sold, and has been, described as being 25 feet front and rear and 100 feet in depth, and located 175 feet from Second avenue. Cowles sold the-same in 1866 to one Iiahny, also describing it as “Lot Number 60,” but he located it 177 feet and 11 inches westerly from Second avenue. By mesne conveyances the plaintiff acquired title to lot. *32“ Number 60 ” on said map by the same description. Under all the conveyances,-since the Clinton map was made, the easterly line of said lot “ 60,” by actual occupation, is and has been located not more: than 175 feet westerly from Second avenue, and the lot which the plaintiff contracted to sell is located not more than 175 feet westerly from Second avenue. Substantially all of the deeds of conveyance of adjoining lots on the east and west, to wit, Nos. 59 and 61, since the Clinton map was made, have referred to that map, and the westerly line of lot 59, which constitutes the easterly line of lot 60, is located 175 feet westerly from Second avenue, and the easterly line of lot 61, which constitutes the westerly line of lot 60, is located 200 feet westerly from Second avenue. The land in question, therefore, having been conveyed as lot 60 on the Clinton map, that map must be considered and read as a part of the description of the lot. The distances given in the Cowles and subsequent conveyances must be lengthened or shortened' so as to conform to the bounds called for by the Clinton map. (Heller v. Cohen, 9 App. Div. 465; Meyer v. Boyd, 51 Hun, 295 ; Davis v. Rainsford, 17 Mass. 207.)
The lot in question having been conveyed as lot 60 on the Clinton map ever since 1825, which map located the easterly boundary of it 175 feet, and the westerly boundary 200 feet westerly from Second avenue, and the owners of adjoining lots on either side of it having recognized such location as the correct and true one, we think, under such circumstances, it must be held that the plaintiff acquired by his deed, and now has a' good and marketable title to the land contracted to be conveyed, and for that reason the judgment appealed from must be affirmed, with costs.
Van Brunt, P. J., O’Brien, Ingraham and Hatch, JJ., concurred.
Judgment affirmed, with costs.